DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 uses “26” to identify and opening while Figure 3 uses “26” to identify a disk.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: In Paragraph [0042] the reference numeral is used to identify “the disks” and the “interstage gap openings”.  It appears this issue may affect Figures 2 and 3 as well.  Figure 2 uses “26” to identify and opening while Figure 3 uses “26” to identify a disk.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  In line 15, the claim recites “a new disk”.  This limitation renders the claim indefinite because it is unclear if this “new disk” is a different disk from the previously recited baseline disk.  Does the quality of the machined disk measured against the “new disk” or the “”baseline disk”.  Is the “baseline disk” representative of a “new disk”?  Is the “baseline disk” a “new disk”?
Claim 1:  In lines 14-15, the claim recites that the repairing method is qualified.  This limitation renders the claim indefinite because it is unclear how this limitation would be met.  How is the repair method qualified?  Is the machined disk tested and that qualifies the method?  Is the repair method qualified and the repairing method is performed using a qualified process.
Claims 2-4:  Each of these claims recite “the disk”.  This limitation renders the claim indefinite because it is unclear which of the previously set forth “disk” is “the disk” recited in these claims.
Claim 4:  In line 3, the claim recites “worst case gaps”.  This limitation renders the claim indefinite because it is unclear how the limitation would be met.  How would the user determine or know if gaps due to the machining are “worst case gaps” or not?
Claim 7:  In line 2, the claim recites “the minimum life to burst”.  This limitation lacks antecedent basis within the claim.
Claims 8 and 14:  This claim is rejected for the same reasons recited above in regards to claim 1.
Claims 10 and 16:  This claim is rejected for the same reasons recited above in regards to claim 4.
Claims 13 and 19:  This claim is rejected for the same reasons recited above in regards to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726